Citation Nr: 0510068	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  03-12 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) with alcohol dependence, currently 
evaluated as 50 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
status post residuals of a left ankle fracture with traumatic 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to September 
1982.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office rating decision in May 2002.

In December 2004, the veteran attended a Video Conference 
hearing at the VA facility in Las Vegas, Nevada before the 
undersigned Veterans Law Judge of the Board in Washington, 
D.C.  The hearing transcript is on file.

The issue of entitlement to an increased evaluation for PTSD 
with alcohol dependence is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran's status post residuals of a left ankle fracture 
with traumatic arthritis are essentially manifested by some 
limitation of motion and pain on daily flareups with no 
additional functional loss due to pain or other pathology.


CONCLUSION OF LAW

The criteria for an increased 10 percent evaluation for 
status post residuals of a left ankle fracture with traumatic 
arthritis have been met.  38 U.S.C.A. 1155, 5107 (West 2002); 
38 C.F.R. 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5020, 5271 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A September 2001 VA orthopedic examination report shows the 
examiner reviewed the veteran's claims file.  The veteran 
claimed that in 1981 he fell from a six foot high wall and 
injured his left foot.  He was placed in a cast for 3 months.  
He occasionally had left foot pain.  He noted being given 
shoe inserts for an unrelated flatfeet process.  With respect 
to service-connected residuals of a left ankle fracture the 
veteran denied having flareups because he did not do any 
sports, running or extensive walking or standing.  No 
episodes of dislocation or subluxation were noted.  

The veteran did not use any ambulatory devices such as 
crutches, brace, cane or corrective shoes on account of his 
service-connected left ankle disability.  There was no 
painful motion during the examination.  There was no evidence 
of edema, effusion, instability, redness, heat or guarding.  
No ankylosis was noted.  Leg lengths were equal.  Gait was 
normal.  Using a goniometer, the motions of the left ankle 
were as follows; flexion to 40 degrees, extension to 18 
degrees, pronation to 28 degrees and supination to 18 
degrees.  There was no radiographical evidence of fracture, 
or osteophyte formation with calcaneal spur formation.  
Degenerative osteoarthritis, mild to moderate was present.

A May 2004 VA orthopedic examination report shows the 
examiner reviewed the veteran's claims file.   The veteran 
noted that he incurred a left ankle fracture secondary to 
falling from an 8 foot seawall.  He noted that his pain level 
had increased since his last examination.  Pain at rest was 
measured at 0/10 and with flareup measured at 5-6/10.  He 
denied any stiffness, swelling, heat, redness, instability, 
giving-way, locking, fatigueability or lack of endurance.  He 
took Ibuprofen for relief of symptoms.  He noted that his 
pain on flareups measured 5-6/10.  Severity was moderate to 
severe.  Frequency of flareups was everyday and lasted from 1 
to 2 hours.  He was unemployed.  He had a difficult time 
standing due to pain and disequilibrium.  He was 100 percent 
mobile.  He was capable of performing activities of daily 
living.  The left ankle joint was not painful on motion.  It 
was estimated that he would have 5 percent limitation of 
motion from a flareup due to pain from prolonged walking 
which was his only repetitive activity.  

It was noted that the veteran did not have objective evidence 
of painful motion, edema, effusion, weakness, tenderness, 
redness, heat, abnormal movement or guarding.  His gait was 
linear with very good propulsion and balance while using a 
Rollator for ambulatory support due to dysequilibrium related 
to alcohol abuse.  Functional limitation on standing was from 
5 to 10 minutes and walking from 100 to 300 feet.  He did not 
have any calluses, skin breakdown, or unusual shoe-wear 
pattern.  

There was no evidence of ankylosis.  Left ankle range of 
motion revealed dorsiflexion from 0 to 20 degrees and plantar 
flexion from 0 to 35 degrees.  There was no varus or valgus 
angulation of the os calcis.  An x-ray study of the left 
ankle revealed the presence of traumatic arthritis.  
Diagnosis was status post left ankle fracture with post 
traumatic arthritis.  

In December 2004, the veteran attended a Video Conference 
hearing at the VA facility in Las Vegas, Nevada before the 
undersigned Veterans Law Judge of the Board in Washington, 
D.C.  The hearing transcript is on file.  The veteran 
essentially noted having increased left ankle symptoms 
associated with his service-connected status post residuals 
of a left ankle fracture.


Criteria 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service- connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. at 202.  Further,  
38 C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain, on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. 4.59 
(2004).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. 4.71a, Diagnostic 
Code 5010 (2004).

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 
38 C.F.R. 4.71a. 38 C.F.R. 4.71a, Diagnostic Code 5003 
(2004).

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Normal ankle joint motion is from 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  38 
C.F.R. 4.71, Plate 11 (2004).

Limited motion of the ankle warrants a 20 percent rating when 
marked, and a 10 percent rating when moderate.  38 C.F.R. 
4.71a, Diagnostic Code 5271 (2004).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. 4.31 (2004).

Diagnostic Code 5270 provides that ankylosis in plantar 
flexion, less than 30 degrees, warrants a 20 percent rating.  
38 C.F.R. 4.71a, Diagnostic Code 5270 (2004).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims. VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA has 
published regulations to implement many of the provisions of 
the VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002);  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670- 
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01- 
9 44 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide. Furthermore . . . , in what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  "38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.   § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is provided 
unless the Board makes findings regarding the completeness of 
the record or as to other facts that would permit [a 
conclusion] that the notice error was harmless, including an 
enumeration of all evidence now missing from the record that 
must be a part of the record for the claimant to prevail on 
the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In May 2004, the RO notified the appellant of VCAA 
requirements with respect to the issue on appeal.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notice 
sufficiently placed the appellant on notice of what evidence 
could be obtained by whom and of his responsibilities if he 
wanted such evidence to be obtained by VA.  Id.  At the 
December 2004 Video Conference hearing the veteran appears to 
suggest that he had no additional pertinent evidence to 
submit in support of his present claim.  There is no 
indication of any outstanding records in the appellant's 
possession or at any VA or nonVA facility or physician.  

The duty to notify has been satisfied, as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the appellant with the 
reasons his claim could not be granted based upon the 
evidence of record.

The Board recognizes that the initial RO decision in May 2002 
was made after November 9, 2000, the date the VCAA was 
enacted.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While complete compliance of VCAA notice to the 
appellant was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO in May 2004, 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U. S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, VCAA notice 
has been fully satisfied.

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the appellant's claim 
on appeal.  The record contains competent medical evidence 
upon which to base an appellate decision.

Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility , and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein).  The pertinent evidence includes VA 
orthopedic examination reports in September 2001 and May 
2004, as well as a hearing transcript pertinent to testimony 
given by the veteran before the undersigned Veterans Law 
Judge of the Board at a December 2004 Video Conference 
hearing.  

The veteran's service-connected status post residuals of a 
left ankle fracture with traumatic arthritis are essentially 
manifested by some limitation of motion and pain on daily 
flareups with no additional functional loss due to pain or 
other pathology.

Pertinent to these objective findings, the Board notes that, 
when evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2004); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

A longitudinal review of the evidence demonstrates that 
impairment associated with the veteran's residuals of a left 
ankle fracture with traumatic arthritis more nearly 
approximates the criteria for moderate limitation of motion 
under Diagnostic Code 5271 thereby warranting the assignment 
of a 10 percent evaluation, but no greater.  Also see 38 
C.F.R. §§ 3.102, 4.3, 4.40, 4.45.  Significantly, the Board 
also considered the provisions of 38 C.F.R. 4.59, which 
provide a minimum compensable rating for a joint affected by 
any form of symptomatic arthritis.  

Importantly, the objective evidence of record fails to 
demonstrate any pertinent findings of service-connected left 
ankle disability which meets or more nearly approximates the 
rating criteria for marked limitation of motion of the left 
ankle, thereby warranting a higher rating than 10 percent.  
The Board notes that the veteran uses a Rollator for 
ambulatory support due to disequilibrium related to alcohol 
abuse.  Associated functional limitation on standing was from 
5 to 10 minutes and walking from 100 to 300 feet.  The Board 
may not consider impairment due to unrelated disability when 
considering entitlement to an increased rating for service-
connected residuals of a left ankle fracture with traumatic 
arthritis.  

Overall, the symptoms and manifestations of service-connected 
residuals of a left ankle fracture with traumatic arthritis 
are contemplated within the grant of 10 percent for such 
disability and without any greater associated impairment 
demonstrated on objective examination.  


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.

In the veteran's case at hand, the Board notes that the RO 
provided and considered the criteria for extraschedular 
evaluation; however, the RO did not grant increased 
compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the VA Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional in nature.  The service-connected left ankle 
disability, during the rating period under discussion, was 
never shown to require frequent inpatient care, nor to result 
in marked interference with employment as to render 
impractical the application of the regular schedular 
standards.  Rather, the record essentially shows that the 
veteran's unemployment status is due to other unrelated 
disabilities.  

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by service-connected residuals of a left 
ankle fracture with traumatic arthritis.  No evidentiary 
basis has been presented upon which to predicate referral of 
the veteran's case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of extraschedular evaluation.












ORDER

Entitlement to an increased (compensable) evaluation of 10 
percent for status post residuals of a fracture of the left 
ankle with post traumatic arthritis is granted, subject to 
the regulations governing the payment of monetary benefits.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras.  8.43 and 38.02. 

The Board notes that during the course of this appeal, the 
appellant and his representative raised the issue of 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU) in 
April 2003 which is inextricably intertwined with the issue 
of entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) with alcohol dependence.  

The issue of entitlement to a total (100 percent) disability 
rating based on unemployability must be formally adjudicated 
prior to any further appellate consideration on the remaining 
issue on appeal due to the overlapping nature of the rating 
criteria and VA psychiatric examinations of record dating in 
September 2001 and May 2004 reflecting Global Assessment of 
Functioning (GAF) scores of 50 solely for the alcohol 
dependence component of the service-connected disability.  A 
GAF score of 55 was assigned solely for PTSD.  

The Board recognizes that the GAF is "global assessment of 
functioning" which under the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) [DSM-IV] 
reflects the psychological, social, and occupational 
functioning of those with psychiatric disability on a 
hypothetical continuum of mental health-illness, from 0 to 
100, with 100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score 
of 50 contemplates serious symptoms, including an inability 
to keep a job.  Id.  A GAF score of 55 indicates moderate 
difficulty in occupational functioning.  Id.

The inextricably intertwined issue of entitlement to a TDIU 
must be formally adjudicated prior to further appellate 
consideration of the issue of entitlement to an increased 
evaluation for PTSD with alcohol dependence.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Such matter was raised 
during the appeal period, but never formally adjudicated by 
the RO.

Also, the veteran should be afforded a VA social and 
industrial survey to determine the impact of service-
connected PTSD with alcohol dependence on his employability 
status.

In order to accord the veteran every equitable consideration 
and comply with due process requirements, the Board is 
compelled to remand this case for further development as 
follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The veteran should be afforded a VA 
Social and Industrial Survey for an 
opinion on the impact of service-
connected PTSD with alcohol dependence on 
his employability status.  

3.  Thereafter, the claims file should be 
reviewed to ensure that the above 
requested development has been completed.  
In particular, the VA Social and 
Industrial Survey and required opinion 
should be reviewed to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, corrective 
procedures should be implemented.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the inextricably 
intertwined issue of entitlement to a 
TDIU should be formally adjudicated.  
Thereafter, the issue of entitlement to 
an increased evaluation for PTSD with 
alcohol dependence should be formally 
adjudicated to include consideration of 
38 C.F.R. 3.321(b)(1) (2004).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be issued a supplemental statement of the case (SSOC).

The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  A reasonable period of time 
for a response should be afforded.







Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


